Appeal from a judgment of the County Court of Broome County, rendered January 3, 1979, upon a verdict convicting defendant of the crime of robbery in the first degree. Contrary to defendant’s argument, we find nothing unduly suggestive in the lineup conducted by the police in which he was identified by the robbery victim. It might have been better practice to include more individuals of defendant’s apparent age in the grouping, but he did not establish that the lineup actually conducted posed a substantial risk of mistaken identification (cf. United States v Wade, 388 US 218), and the victim’s in-court recognition of defendant was largely based on the events of the robbery itself. In light of defendant’s prior criminal record and the evident degree of his participation in the instant offense, we also reject his additional contention that the sentence imposed was harsh or excessive. Judgment affirmed. Mahoney, P. J., Greenblott, Sweeney, Kane and Staley, Jr., JJ., concur.